                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7       UNITED STATES OF AMERCIA,                        Case No. 18-cr-259-BLF
                                   8                     Plaintiff,
                                                                                            ORDER GRANTING DEFENDANTS’
                                   9              v.                                        MOTION TO SEVER MISJOINED
                                                                                            DEFENDANTS OR, IN THE
                                  10       KATHERINE MOGAL, et al.,                         ALTERNATIVE, FOR RELIEF FROM
                                                                                            PREJUDICIAL JOINDER
                                  11                     Defendants.
                                                                                            [Re: ECF 68]
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            On June 14, 2018, Defendants Katherine Mogal, Ana Rosario, Patrick Narron, Patricio

                                  15   Romano, Rong “Audrey” Zhang, and Jing Qui “Gee” Weiden were jointly charged in a single

                                  16   indictment with one or multiple counts of unlawful possession of stolen trade secrets under 18

                                  17   U.S.C. § 1832(a)(3). Before the Court is Defendants’ joint motion to sever misjoinder defendants

                                  18   under Federal Rule of Criminal Procedure 8(b), or, in the alternative, for relief from prejudicial
                                  19   joinder under Federal Rule of Criminal Procedure 14(a). The Court held a hearing on the motion

                                  20   on February 26, 2019. For the reasons stated on the record at the hearing, and as set forth below,

                                  21   the motion is GRANTED because Defendants were misjoined under Rule 8(b).

                                  22       I.   BACKGROUND1
                                  23            The Government filed the indictment in this trade-secret-misappropriation action on June

                                  24   14, 2018, charging each Defendant with at least one count of unlawful trade secret possession.

                                  25   See generally Indict., ECF 1. Each Defendant left his or her work at AliphCom, Inc. (d/b/a

                                  26
                                  27   1
                                         Because resolution of the motion turns on the allegations in the indictment, the Court recites
                                  28   those factual allegations here. In reciting the allegations, the Court makes no opinion as to their
                                       truth or falsity or the Government’s ability to prove them at trial.
                                   1   Jawbone) (“Jawbone”) and subsequently began working at Fitbit, Inc. (“Fitbit”). Jawbone

                                   2   “designed, manufactured, and sold wearable electronic devices, fitness trackers, and wireless

                                   3   speakers.” Id. ¶ 1. Fitbit is a “wearables brand” that “design[s] products and experiences that

                                   4   track and provide motivation for everyday health and fitness.” Id. ¶ 2. Fitbit is not a defendant

                                   5   here.

                                   6           Defendant Katherine Mogal worked at Jawbone as Director of Market and Customer

                                   7   Experience Insights from July 17, 2013 – March 17, 2015. Id. ¶ 3. On March 13, 2015, Fitbit

                                   8   offered her employment, and she accepted and then resigned from Jawbone. Id.

                                   9           Defendant Ana Rosario worked at Jawbone as Design and User Researcher from April 22,

                                  10   2014 – April 23, 2015. Id. ¶ 4. On April 17, 2015, Fitbit offered her employment, and she

                                  11   accepted and then resigned from Jawbone. Id.

                                  12           Defendant Patrick Narron worked at Jawbone as Senior Audio Engineer from August 29,
Northern District of California
 United States District Court




                                  13   2011 – April 22, 2015. Id. ¶ 5. On April 5, 2015, Fitbit offered him employment, and he

                                  14   accepted and then resigned from Jawbone. Id.

                                  15           Defendant Patricio Romano worked at Jawbone as Product Design Engineer from

                                  16   November 11, 2013 – March 17, 2015. Id. ¶ 6. On March 13, 2015, Fitbit offered him

                                  17   employment, and he accepted and then resigned from Jawbone. Id.

                                  18           Defendant Rong “Audrey” Zhang worked at Jawbone as Senior Supply Chain Manager

                                  19   from July 23, 2012 – April 5, 2015. Id. ¶ 7. On March 23, 2015, Fitbit offered her employment,

                                  20   and she accepted and then resigned from Jawbone. Id.

                                  21           Defendant Jing Qui “Gee” Weiden worked at Jawbone as Engineering Product Manager

                                  22   from May 20, 2011 – March 21, 2014. Id. ¶ 8. After she resigned from Jawbone, she began

                                  23   working for Fitbit in November 2014. Id.

                                  24           Each Defendant signed an employment agreement with a confidentiality clause when he or

                                  25   she began working at Jawbone, and each Defendant except Zhang signed a certification that he or

                                  26   she had returned all Jawbone property when he or she resigned. Id. ¶¶ 3–8.

                                  27           No later than the date of their respective resignations until approximately October 2015,

                                  28   each Defendant is alleged to have “knowingly received and possessed” certain Jawbone trade
                                                                                        2
                                   1   secrets, “knowing them to have been stolen and appropriated, obtained, and converted without

                                   2   authorization, with the intent to convert the trade secrets, which were related to and intended to be

                                   3   included in products to be produced for and placed in interstate and foreign commerce, to the

                                   4   economic benefit of someone other than Jawbone, and intending and knowing that the offense

                                   5   would injure Jawbone.” Id. ¶ 12. In total, Defendants are charged in various groupings in 14

                                   6   counts of unlawful trade secret possession, with each count relating to a different Jawbone trade

                                   7   secret. The alleged trade secrets, which all relate in some way to “research, development,

                                   8   production, and sale of personal health tracking devices and other ‘wearable’ electronic devices,”

                                   9   id. ¶ 9, are summarized here:

                                  10              A. Audio Now Study: survey of users of small-form speaker products
                                                  B. Chinese User Market Study: study of Chinese consumers
                                  11
                                                  C. Vendor and Pricing Information for International Suppliers: lists and
                                  12                 schedules of Jawbone’s vendors
Northern District of California
 United States District Court




                                  13              D. Schematics, Design Specifications, and Detailed Description of Unreleased
                                                     Fitness Headphone: emails, drawings, and other files detailing the specific
                                  14                 combination of sensors to be integrated into unreleased “Heisenberg” headphones
                                                     product
                                  15
                                                  E. Emails, Presentations, and Design Documents Related to Heisenberg
                                  16                 Headphones: documents describing features of unreleased Heisenberg headphones
                                  17              F. Three-Dimensional Drawing of HRM and Driver Locations and Heisenberg
                                                     Sensor Boards Schematics: drawings containing layout and design of parts of
                                  18                 Heisenberg headphones
                                  19              G. Internal Email and Attachment Regarding Heisenberg CAD: A computer-aided
                                                     design (“CAD”) file containing technical information for Heisenberg headphones
                                  20
                                                  H. Jawbone NPI COGS Refresh and Supporting Spreadsheet with Unit Profit
                                  21                 and Loss Forecast: detailed financial data relating to multiple products
                                                  I. Spitz Parts, Material, Process, Site/Vendor, Cosmetic, Volume, and Pricing
                                  22
                                                     Spreadsheet: detailed data relating to Jawbone’s costs and liabilities
                                  23              J. Daily Diary Study: 18-participant study relating to user preferences for wearable
                                                     devices, including comparisons of Jawbone and Fitbit products
                                  24
                                                  K. User Segmentation Study: study of 1400 Jawbone users
                                  25
                                                  L. Lifestyle Tracker Shopper Journey Study: study of fitness-tracker owners
                                  26              M. International Tracker Market Study: study of 1500+ European Jawbone users
                                  27              N. Headphones Owner Survey and Workout Headphones Survey: survey of
                                                     headphones owners
                                  28
                                                                                         3
                                   1   Id. ¶ 10a–n. The following chart demonstrates which trade secret(s) each Defendant is alleged to

                                   2   have unlawfully possessed:

                                   3
                                                                                        Alleged Trade Secret
                                   4
                                                                            A B C D E        F G H       I   J   K L M N
                                   5
                                                                  Mogal     X X                              X X X X
                                   6
                                                                  Rosario   X X                              X X              X
                                   7
                                                      Defendant




                                                                  Weiden          X
                                   8
                                                                  Narron              X X
                                   9
                                                                  Romano              X X X X
                                  10
                                                                  Zhang                             X X
                                  11

                                  12   Id. ¶ 12. As reflected in the chart, all Defendants except Weiden are charged with possessing
Northern District of California
 United States District Court




                                  13   more than one trade secret, and all Defendants except Weiden and Zhang are charged with

                                  14   possessing at least one of the same trade secrets as another Defendant. However, no two

                                  15   Defendants are alleged to have possessed the same set of trade secrets, and no more than two

                                  16   Defendants are alleged to have possessed any one trade secret.

                                  17    II.   MOTION TO SEVER MISJOINDED DEFENDANTS (RULE 8(b))
                                  18          A.    Legal Standard
                                  19          Federal Rule of Criminal Procedure 8(b) provides:

                                  20          Joinder of Defendants. The indictment or information may charge 2 or more
                                              defendants if they are alleged to have participated in the same act or transaction, or
                                  21          in the same series of acts or transactions, constituting an offense or offenses. The
                                              defendants may be charged in one or more counts together or separately. All
                                  22
                                              defendants need not be charged in each count.
                                  23          In contrast to Rule 8(a) which allows joinder of multiple counts for a single defendant if
                                  24   the offenses are “of the same or similar character,” Fed. R. Crim. Proc. 8(a), joinder under Rule
                                  25   8(b) is allowed only where “all offenses arise out of the same series of acts or transactions.”
                                  26   United States v. Sarkisian, 197 F.3d 966, 975 (9th Cir. 1999) (citation omitted). The Ninth Circuit
                                  27   has held that “the term ‘transactions,’ has a flexible meaning and that the existence of a ‘series’
                                  28
                                                                                         4
                                   1   depends on whether there is a logical relationship between the transactions.” United States v.

                                   2   Felix-Gutierrez, 940 F.2d 1200, 1208 (9th Cir. 1991) (citation omitted).

                                   3          A logical relationship may not be shown by “[m]ere factual similarity of events,” United

                                   4   States v. Ford, 632 F.2d 1354, 1372 (9th Cir. 1980), including through “a mere showing that the

                                   5   events occurred at about the same time, or that the acts violated the same statutes” or “a mere

                                   6   similarity in the manner in which several offenses are carried out” (i.e. the “modus operandi”).

                                   7   United States v. Satterfield, 548 F.2d 1341, 1344, 1345 (9th Cir. 1977). By contrast, a logical

                                   8   relationship “may be shown by the existence of a common plan, scheme, or conspiracy,” Ford,

                                   9   632 F.2d at 1372, or where “substantially the same facts must be adduced to prove each of the

                                  10   joined offenses,” Satterfield, 548 F.2d at 1344. While “the plan, scheme, or conspiracy need not

                                  11   be charged on the face of the indictment” Ford, 632 F.2d at 1372, the Ninth Circuit has held that

                                  12   “the established rule in this circuit is that a valid basis for joinder should be discernible from the
Northern District of California
 United States District Court




                                  13   face of the indictment.” United States v. Jawara, 474 F.3d 565, 573 (9th Cir. 2007) (in Rule 8(a)

                                  14   context); see also Satterfield, 548 F.2d at 1344–45 (relying on allegations in indictment in Rule

                                  15   8(b) context).

                                  16          “Rule 8(b) is construed liberally in favor of joinder,” Sarkisian, 197 F.3d at 975, to best

                                  17   serve the Rule’s goal of “maximum trial convenience consistent with minimum prejudice,” Ford,

                                  18   632 F.2d at 1372. See also Roselli, 432 F.2d 879, 899 & n.35 (9th Cir. 1970). One significant

                                  19   potential for prejudice caused by misjoinder is the “high risk of [codefendants] being found guilty

                                  20   merely by association.” Satterfield, 548 F.2d at 1346. The goal of balancing maximum

                                  21   convenience with minimum prejudice makes joinder appropriate “whenever the common activity

                                  22   constitutes a substantial portion of the proof of the joined charges.” Roselli, 432 F.2d at 899.

                                  23          B.    Discussion
                                  24          As demonstrated by this legal standard, determining whether joinder is appropriate under

                                  25   Rule 8(b) is a fact-intensive inquiry, rendering comparisons to other cases particularly useful. For

                                  26   this reason, the Court briefly summarizes many of the cases cited by the parties, starting first with

                                  27   the cases in which courts have held the defendants were misjoined.

                                  28          In Satterfield, two defendants (appellant Satterfield and his co-defendant Merriweather)
                                                                                          5
                                   1   were charged in a single indictment for charges relating to five bank robberies. 548 F.2d at 1343.

                                   2   The indictment charged Merriweather alone for the first, second, and fifth robberies, but charged

                                   3   both Satterfield and Merriweather for the third and fourth robberies. The Government never

                                   4   alleged that Satterfield had any involvement in the first, second, or fifth robberies. Id. The jury

                                   5   convicted Satterfield. In an opinion by then-Judge Kennedy, the Ninth Circuit held that Satterfield

                                   6   had been misjoined. At the trial, most of the evidence presented “related to the first, second, and

                                   7   fifth robberies, which were committed by Merriweather alone”; this evidence was “strong” against

                                   8   Merriweather and entirely “irrelevant” as to Satterfield. Id. at 1345. Recognizing that “this [was]

                                   9   not a situation where substantially the same facts would have been adduced at separate trials” and

                                  10   that that there was no “nexus between each offense charged in the indictment,” the Court held that

                                  11   the five robberies did not arise out of the same series of acts or transactions, even if the robberies

                                  12   “were somewhat similar in character.” Id.
Northern District of California
 United States District Court




                                  13          Later that same year, in another opinion by then-Judge Kennedy, the Ninth Circuit in

                                  14   United States v. Martin held that appellant Martin had been misjoined where he and his co-

                                  15   defendant Macias were charged together with two drug conspiracies, and Macias was also charged

                                  16   with two additional, separate drug conspiracies. 567 F.2d 849, 853 (9th Cir. 1977). As in

                                  17   Satterfield, the Ninth Circuit noted that Martin “was not alleged to have participated in any of the

                                  18   conspiracies alleged” against Macias only. Id. Thus, the court held that the Government

                                  19   “necessarily was required to adduce proof of substantially different facts in order to support

                                  20   conviction on the counts unrelated to Martin.” Id.

                                  21          In United States v. Charnay, the Southern District of New York held that three defendants

                                  22   were misjoined where each allegedly perjured himself to the same grand jury on the same day

                                  23   about the same two facts regarding the same non-party individual. 211 F. Supp. 904, 905

                                  24   (S.D.N.Y. 1962). But there were “no allegations of concert of action or a common scheme” and

                                  25   “[n]o conspiracy [was] charged.” Id. The court first noted that Rule 8(b) was not meant to cover

                                  26   defendants “merely because each is accused of the same type of offense.” Id. at 906. It then held

                                  27   that though there was an “identity” between the charged offenses, the allegations did “not establish

                                  28   a link among all those who were sworn on the same day or that there was a nexus among the
                                                                                          6
                                   1   alleged false answers of each defendant.” Id. Focusing on the elements of perjury, with particular

                                   2   emphasis on the requirement that the Government prove the defendants’ state of mind, the Court

                                   3   held that the facts would vary between the defendants. Id at 907–08.

                                   4            In United States v. Marionneaux, the Fifth Circuit held that the defendants had been

                                   5   misjoined in a single indictment charging two conspiracies to obstruct justice for preventing two

                                   6   separate witnesses from testifying in the criminal prosecution of their co-defendant, Edward

                                   7   Partin. 514 F.2d 1244, 1247 (5th Cir. 1975), overruled on other grounds by United States v.

                                   8   Watson, 866 F.2d 381, 384 (11th Cir. 1989). Recognizing that “the identity or similarity of the

                                   9   character of offenses is not a permissible basis for the joinder of defendants under subsection (b),”

                                  10   the court held that the defendants had been misjoined, even though Partin was a co-defendant, one

                                  11   defendant performed an overt act in both charged conspiracies, and the schemes were similar in

                                  12   character. Id. at 1248–49. Other than these few facts, “the conspiracies ha[d] different
Northern District of California
 United States District Court




                                  13   participants and completely different overt actions.” Id. at 1248.

                                  14            In United States v. Jeffries, the District of Columbia district court held that three

                                  15   defendants had been misjoined on a burglary count for looting the same store at the same time

                                  16   because there was “no indication . . . that the defendants knew each other, entered at the same

                                  17   time, or engaged in any conduct by plan or agreement in advance.” 45 F.R.D. 119, 120 (D.D.C

                                  18   1968).

                                  19            Finally, in United States v. Whitehead, defendant Meredith and appellant Whitehead were

                                  20   joined and tried together on counts of distribution of cocaine. 539 F.2d 1023, 1024 (4th Cir.

                                  21   1976). The defendants lived in the same building and sold drugs to the same undercover agent on

                                  22   separate days with their co-defendant, Harold L. Jackson, but not with each other. Indeed, there

                                  23   was no evidence that Whitehead and Meredith even knew one another. Id. at 1024–25. Jackson

                                  24   eventually was tried separately, but Meredith and Whitehead were tried together. The Fourth

                                  25   Circuit held that the defendants had been misjoined because the mere “happenstance of residence

                                  26   in a common apartment building” was not sufficient to connect the defendants, nor was the

                                  27   common denominator of defendant Jackson. Id. at 1025. To hold otherwise would be akin to

                                  28   joining “two delinquent taxpayers who used the same accountant.” Id.
                                                                                           7
                                   1            Turning to the cases in which joinder was proper, in United States v. Patterson appellant

                                   2   Patterson was jointly tried with his co-defendant Aquino and convicted of twelve counts of mail

                                   3   fraud. 455 F.2d 264, 265 (9th Cir. 1972). In the indictment, Aquino and Patterson were each

                                   4   charged individually with separate counts of mail fraud for two different time periods in the same

                                   5   year. Their co-defendant Mortillaro was charged with aiding and abetting Aquino and Patterson in

                                   6   each of their individual counts. Id. Though each defendant allegedly acted unlawfully at different

                                   7   times, the Ninth Circuit noted that the mailings used by each “were practically identical” in their

                                   8   unique details, and thus concluded that each defendant had used the same modus operandi. Id.;

                                   9   see Satterfield, 548 F.2d at 1345 (describing the details of the fraud as “intricate and highly

                                  10   sophisticated”). Based on these facts (and evidence presented at trial bolstering them), the court

                                  11   held that joinder was proper because the “schemes were basically the same” and defendant

                                  12   Mortillaro “provid[ed] a common link between all of the defendants.” Patterson, 455 F.2d at 266.
Northern District of California
 United States District Court




                                  13            In United States v. Golb, the Ninth Circuit held that two convicted money launderers had

                                  14   been properly joined because they were charged together on some of the same counts; “had an

                                  15   ongoing business relationship”; had participated in events concerning each other’s non-shared

                                  16   counts; “all of the charged transactions occurred within a relatively short time period and involved

                                  17   a common cast of characters”; and there was a “substantial evidentiary overlap between charges”

                                  18   because two organizations were involved in all but one count. 69 F.3d 1417, 1425–26 (9th Cir.

                                  19   1995).

                                  20            In United States v. Caldwell, the Tenth Circuit held that joinder of the appellant with other

                                  21   defendants on his counts of wire fraud was proper where “there was a number of common threads

                                  22   and much common evidence connecting offenses charged in the indictment.” 560 F.3d 1202,

                                  23   1212 (10th Cir. 2009). Specifically, the same “central figure” played a role in all the offenses and

                                  24   the defendants conducted the alleged fraud using similar means. Id. at 1204, 1212–13. The court

                                  25   also held that the indictment need not charge a conspiracy or charge each defendant on every

                                  26   count in order for joinder to be proper. Id. at 1212–13.

                                  27            The Fourth Circuit in United States v. Smith held that joinder was proper where the co-

                                  28   defendants were charged with a conspiracy to distribute drugs, “had dealt drugs over the same
                                                                                          8
                                   1   period of time in [the same] neighborhood, buying from the same suppliers and selling to the same

                                   2   customers,” and a “substantial portion of the trial evidence” was related to the appellant’s

                                   3   involvement in this scheme. 451 F.3d 209, 213, 218–19 (4th Cir. 2006).

                                   4          Finally,2 in United States v. Rittweger, in an opinion by then-Judge Sotomayor, the Second

                                   5   Circuit held that the defendants were properly joined where “the indictment alleged the existence

                                   6   of two conspiracies that shared a common plan or scheme and a substantial identity of facts or

                                   7   participants.” 524 F.3d 171, 174 (2d Cir. 2008). The two conspiracies involved the same

                                   8   customers, the same “key participants” (namely, the co-defendants), and similar methods. See id.

                                   9   at 177–78.

                                  10          Given this case law, the Court concludes that Defendants have been misjoined. Put

                                  11   simply, nothing in the indictment indicates that the charged offenses “arise out of the same series

                                  12   of acts or transactions,” Sarkisian, 197 F.3d at 975, because there is no “logical relationship
Northern District of California
 United States District Court




                                  13   between the transactions,” Felix-Gutierrez, 940 F.2d at 1208.

                                  14          At most, the Government alleges that five of six Defendants left Jawbone within a five

                                  15   week period (and the sixth within a one year period) to subsequently work at Fitbit (an industry

                                  16   competitor), and that those same five accepted their offer at Fitbit while still employed at

                                  17   Jawbone. See Indict. ¶¶ 3–8. A few Defendants are also alleged to have taken the same trade

                                  18   secrets. And, of course, they are all alleged to have committed the same offense. That is where

                                  19   the similarity in the allegations against each Defendant ends.

                                  20          It is not even clear that such allegations would be sufficient to meet Rule 8(a)’s more

                                  21   lenient “of the same or similar character” standard. The indictment includes very little about how

                                  22   each Defendant allegedly carried out the charged offenses. Though the Government alleges that

                                  23   the trade secrets are stored on Jawbone’s computer systems and cloud storage applications, id. ¶

                                  24   10, it is otherwise silent as to how the alleged offenses were perpetrated, other than a conclusory

                                  25   allegation that each individual “knowingly received and possessed” the identified trade secrets, id.

                                  26
                                  27   2
                                         The Government also raises in its Opposition United States v. Fernandez, 388 F.3d 1199, 1241
                                  28   (9th Cir. 2004), as modified, 425 F.3d 1248 (9th Cir. 2005). See Opp. at 6. Because that case
                                       involved Rule 14 severance, not Rule 8(b) misjoinder, the Court does not address it here.
                                                                                        9
                                   1   ¶ 12. This is easily distinguishable from cases in which the identity between the modus operandi

                                   2   in intricate schemes substantiated the need for joinder. See Patterson, 455 F.2d at 266; Rittweger,

                                   3   524 F.3d at 174.

                                   4          But more importantly, the allegations clearly fail the more stringent Rule 8(b) standard

                                   5   because there are few if any allegations to connect the Defendants’ actions. While Defendants

                                   6   need not be charged together, the indictment must still allege something akin to a common plan,

                                   7   scheme, or conspiracy, or at least something demonstrating that proof of the offenses relies on

                                   8   “substantially the same facts.” See Ford, 632 F.2d at 1372; Satterfield, 548 F.2d at 1344. It fails

                                   9   to do so here. The Government does not allege that Defendants worked together, knew of each

                                  10   other’s conduct, or even knew each other at all. Many of the Defendants are not charged with

                                  11   taking the same trade secrets, and those that do face the same charges are not alleged to have

                                  12   worked together,3 known each other, or otherwise worked in concert to take the trade secrets. (In
Northern District of California
 United States District Court




                                  13   fact, each individual in the two sets of Defendants that share counts left Jawbone nearly one month

                                  14   apart from one another. See Indict. ¶¶ 3–8 (Group 1: Narron (April 22, 2015) and Romano (March

                                  15   17, 2015); Group 2: Mogal (March 17, 2015) and Rosario (April 23, 2015))). And finally, the

                                  16   trade secrets themselves appear to bare little relation to one another outside of the four groupings

                                  17   the Government has identified by charging one or two Defendants with certain counts regarding

                                  18   similar trade secret information (e.g., user surveys). Given these disparities, any evidentiary

                                  19   overlap in the cases would apparently be limited; and, more importantly, on these allegations, the

                                  20   evidence of “common activity” would be almost non-existent. See Roselli, 432 F.2d at 899. Thus,

                                  21   as in Satterfield, Martin, Charnay, Marionneaux, Jeffries, and Whitehead, there are no allegations

                                  22   or evidence from which the Court could conclude that these Defendants’ offenses are part of the

                                  23   same act or transaction.

                                  24          Moreover, unlike in the cases allowing joinder, the Government here has not alleged that

                                  25   there was a common participant connecting each of Defendants’ alleged offenses. Though each

                                  26
                                  27   3
                                         The Government represents that Defendants Mogal and Rosario worked in the same department
                                  28   at Jawbone, Opp. at 2, but this is not alleged in the indictment and would not change the outcome
                                       here in any event.
                                                                                          10
                                   1   Defendant left Jawbone for Fitbit, the indictment does not allege that Fitbit somehow orchestrated

                                   2   a scheme in which Defendants took Jawbone’s trade secrets for Fitbit’s benefit. Even if the Court

                                   3   could infer from the indictment that Fitbit is a direct competitor with Jawbone (though that is not

                                   4   explicitly alleged), and even if the Court could infer that Fitbit somehow recruited each Defendant

                                   5   (though the indictment alleges only that five of six Defendants “received an offer of employment”

                                   6   from Fitbit while working at Jawbone), these two facts alone are not sufficient to demonstrate that

                                   7   Fitbit is a “common link between all of the defendants” or “central figure” in all the alleged

                                   8   offenses. Patterson, 455 F.2d at 266; Caldwell, 560 F.3d at 1212. The Government need not

                                   9   necessarily charge Fitbit with an offense for it to serve as a common link; but in the absence of

                                  10   any evidence to the contrary, the Court cannot infer that Fitbit was a bad actor here.

                                  11          For these reasons, the indictment does not allege that Defendants “participated in the same

                                  12   act or transaction,” and thus joinder is inappropriate under Rule 8(b). For the reasons discussed on
Northern District of California
 United States District Court




                                  13   the record, the Court orders Defendants severed without prejudice to the Government’s amending

                                  14   the indictment to allege additional facts to support its argument for joinder.

                                  15   III.   MOTION FOR RELIEF FROM PREJUDICIAL JOINDER (RULE 14)
                                  16          Because the Court has determined that Defendants were misjoined under Rule 8(b), it need

                                  17   not reach Defendants’ alternative request for relief from prejudicial joinder under Federal Rule of

                                  18   Criminal Procedure Rule 14(a).

                                  19   IV.    ORDER
                                  20          For the reasons set forth above, the motion to sever misjoined Defendants is GRANTED

                                  21   without prejudice to the Government filing a superseding indictment.

                                  22

                                  23          IT IS SO ORDERED.

                                  24

                                  25   Dated: March 8, 2019

                                  26                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  27                                                    United States District Judge
                                  28
                                                                                         11
